27 A.3d 373 (2011)
302 Conn. 915
Robert SIMMS
V,
Penny Q. SEAMAN et al.
SC 18839
Supreme Court of Connecticut.
Decided September 7, 2011.
John R. Williams, New Haven, in support of the petition.
Raymond J. Plouffe, Jr., Shelton, Nadine M. Pare, Cheshire, Patrick M. Noonan, and Matthew H. Geelan, Guilford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 129 Conn.App. 651, 23 A.3d 1, is granted, limited to the following issue:
"Did the Appellate Court properly determine that claims of fraud and intentional infliction of emotional distress brought against attorneys for conduct that occurred during judicial proceedings were barred as a matter of law by the doctrine of absolute immunity?"
NORCOTT and HARPER, Js., did not participate in the consideration of or decision on this petition.